             Case 1:17-cv-00337-ELH Document 12 Filed 02/09/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ALTON TOLSON,                                   *

Petitioner                                      *

v                                               *           Civil Action No. ELH-17-337

STEVEN JOHNSON, and                             *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND                               *

Respondents                                 *
                                           ***
                                       MEMORANDUM

       Alton Tolson filed a Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254,

challenging his convictions in the Circuit Court for Prince George’s County on charges of first

degree murder and a related firearm offense. He was 16 at the time of the offenses, and received

a sentence of life imprisonment plus 20 years, consecutive. ECF 1. Mr. Tolson’s life sentence

was discretionary, not mandatory. Id. Moreover, the life sentence is subject to possible parole.

       The Petition was stayed by Order of February 27, 2018 (ECF 5), to allow Petitioner to

pursue a potentially meritorious claim through the Maryland State courts. In particular, Tolson

claimed that his life sentence, which was imposed when he was a juvenile, runs afoul of the

Supreme Court’s decisions in Miller v. Alabama, 567 U.S. 460 (2012), and Montgomery v.

Louisiana, 567 U.S. 460 (2016).

                             I. Factual and Procedural Background

       On September 18, 2002, Tolson pleaded guilty in the Circuit Court for Prince George’s

County to first degree murder and a related handgun offense. ECF 3-1 at 2. He was sentenced

on November 8, 2002, to a total term of life in prison plus 20 years. Id. at 5. Tolson’s timely

application for leave to appeal was summarily denied on May 28, 2003. Id. at 6, ECF 3-2 at 2-3.
            Case 1:17-cv-00337-ELH Document 12 Filed 02/09/21 Page 2 of 4



As such, Tolson’s judgment of conviction became final on August 26, 2003. See Sup. Ct. Rule

13.1 (requiring review to be sought within 90 days of judgment from which review is sought).

       Before Tolson’s judgment of conviction became final on direct appeal, Tolson filed a

motion for reconsideration of sentence on January 8, 2003. ECF 3-1 at 6. The court held the

motion in abeyance (id.) and does not appear to have ever ruled on it. ECF 3-1.

       Tolson initiated State post conviction proceedings in the Circuit Court for Prince

George’s County on October 26, 2012. ECF 3-1 at 9. On June 4, 2014, the post conviction court

granted Tolson a belated application for review of sentence, but otherwise denied post conviction

relief. Id. at 10. Tolson’s timely application for leave to appeal was denied by the Maryland

Court of Special Appeals on Feburary 8, 2016. Id. The court’s mandate issued on March 10,

2016. Id.

       Tolson filed a motion to correct illegal sentence on January 31, 2017, raising the same

claim that is raised in the instant Petition. ECF 3-1 at 11; ECF 1 at 5. That motion was finally

resolved on November 6, 2019.

       The Petition was filed on February 3, 2017. ECF 1. Initially, Respondents filed a

Limited Answer, arguing that the Petition should be dismissed as unexhausted. ECF 3. In his

reply, Tolson stated that he was in the process of exhausting his State court remedies.

       Tolson’s request to stay the federal matter pending the completion of State court review

(ECF 4), unopposed by Respondents, was granted, provisionally. ECF 5. The Court directed the

parties to file additional materials regarding the stay and an update as to the State court

proceedings. Id. In their response, Respondents asserted, among other things, that Tolson’s claim

regarding his life sentence was time barred. ECF 6. Tolson’s response, filed on March 30, 2018,

indicated that his State proceedings remained pending. ECF 7.



                                                 2
          Case 1:17-cv-00337-ELH Document 12 Filed 02/09/21 Page 3 of 4



       A review of the Maryland Judiciary Case Search in 2020 indicated that Tolson’s Motion

to Correct Illegal Sentence was denied by the Circuit Court for Prince George’s County, and his

application for leave to appeal that denial was dismissed by the Maryland Court of Special

Appeals on November 6, 2019. See State v. Tolson, Case No. 02- 0504X (P.G. Co. Cir. Ct.) at

http://casesearch.courts.state.md.us/casesearch/inquiry.    Thus,      his   State   proceedings   had

concluded.

       Therefore, on May 14, 2020, Tolson was directed to advise the court whether he wished

to proceed with the claims raised in the Petition. ECF 8. Tolson responded in the affirmative.

ECF 9. Thereafter, Tolson was granted 28 days to address the timeliness of the Petition. ECF 10.

He responded. ECF 11.

                                           II. Discussion

       As noted, on January 8, 2003, Tolson moved in the circuit court for reconsideration of his

sentence. ECF 3 at 6. It appears that the circuit court never ruled on the motion.

       In light of the Fourth Circuit’s holding in Mitchell v. Green, 922 F.3d 187 (4th Cir.

2019), a motion filed pursuant to Md. Rule 4-345 tolls the one-year limitations period under 28

U.S.C. § 2244(d)(2) because “a Maryland Rule 4-345 motion to reduce sentence ‘is not part of

the direct review process’ and ‘undoubtedly calls for ‘review’ of the sentence.’” Id. at 195

(quoting Wall v. Kholi, 562 U.S. 545, 555 (2011)).

       Based on Mitchell, 922 F.3d 187, Respondents shall be granted 45 days from the date of

this Order to file a supplemental answer, further addressing the timeliness of the Petition. And,

because it appears the Petition may be timely, Respondents shall also address the merits of the

Petition. Tolson shall be granted 45 days therafter to file a reply.




                                                  3
         Case 1:17-cv-00337-ELH Document 12 Filed 02/09/21 Page 4 of 4



      An Order follows.

Date: February 9, 2021                                 /s/
                                                Ellen L. Hollander
                                                United States District Judge




                                       4
